Citation Nr: 0843713	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-20 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred at a non-VA medical 
facility, for services rendered from July 16, 2006, to July 
20, 2006.  


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1961 to May 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from adverse action by the above Department of 
Veterans Affairs (VA) Medical Center, which is the agency of 
original jurisdiction (AOJ) in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

As much as the Board would prefer to resolve the appeal at 
this time, preliminary review reveals that the information in 
the record before us is inadequate to make an informed 
determination, and discloses a need for further development 
prior to final appellate review.  

The record shows that the veteran was treated at "O" 
Hospital, a private facility, from July 16 - 20, 2006.  The 
AOJ denied partial payment for the treatment rendered at 
"O" Hospital in an October 2006 correspondence.  
Specifically, the AOJ stated that the claim for payment was 
authorized only up to the date the medical condition 
stabilized, determined to be July 18, 2006, and that VA 
facilities were feasibly available for care such that 
transfer to a VA medical center could have been safely 
effected upon reaching medical stabilization.  The October 
2006 letter further listed the amount approved for payment as 
$638.58 out of $15,334.81 in claimed medical expenses. 

A June 2007 SOC continued denial of the veteran's claim, 
stating that "per medical review the veteran's stabilization 
date was determined to be on July 16, 2006."  Further, the 
SOC states, as a basis for continued denial, that it had been 
determined that the veteran's episode of care had been paid 
to stabilization.     

Longstanding law states, in pertinent part, that 
reimbursement for unauthorized medical expenses is available 
only where:

(a)  The care and services rendered were 
either:

(1)  for an adjudicated service-
connected disability, or

(2)  for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3)  for any disability of a veteran 
who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

(4)  for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is 
medically determined to be in need 
of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) 
(2000); and

(b)  The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c)  No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
17.120 (2008).  The U.S. Court of Appeal for Veterans Claims 
(CAVC) has held that, given the use by Congress of the 
conjunctive "and," "all three statutory requirements would 
have to be met before reimbursement could be authorized."  
Malone v. Gober, 10 Vet. App. 539, 542 (1997).

In this case, there is no indication that the medical 
treatment the veteran received from July 16, 2006, to July 
20, 2006, was for a service-connected disability, or that he 
has any service-connected disability, or that he was engaged 
in a rehabilitation program.  Thus, he fails to meet the 
first of the three criteria under 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 for entitlement to reimbursement or payment 
by VA of the cost of unauthorized medical treatment.  

However, under more recent law, payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
(West 2002 & Supp. 2008) and 38 C.F.R. §§ 17.1000-1002 
(2008).  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law No. 106-
177, 113 Stat. 1556 (1999).  To be eligible for reimbursement 
under this Act, the veteran has to satisfy all of the 
following conditions:

(a)  The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d)  The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e)  At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24 
month period preceding the furnishing of 
such emergency treatment;

(f)  The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g)  The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h)  [pertains to work-related injuries, 
not relevant here];

(i)  The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (As 
noted above, 38 U.S.C. 1728 authorizes VA 
payment or reimbursement for emergency 
treatment to a limited group of veterans, 
primarily those who receive emergency 
treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2008).

The Board's first concern is that, although the SOC indicated 
that a "medical review" had been conducted to determine the 
veteran's date of stabilization, there is no further 
explanation as to what the medical review consisted of, the 
credentials of the reviewer, and the basis for the conclusion 
of the reviewer.  Further, there is no medical opinion 
addressing the date of stabilization contained in the 
evidence of record.  In addition, the record is inconsistent 
with regard to the date on which the veteran became 
stabilized.  The initial October 2006 correspondence to the 
veteran lists the stabilization date as July 18, 2006, while 
the SOC lists the date as July 16, 2006, with no explanation 
for as to the basis for the change.      

Next, although the file contains an FPPS 837 Institutional 
EDI Data Display with a list of services rendered at "O" 
Hospital along with the cost of each service, the dates on 
which such services were provided are not indicated.  
Moreover, neither the October 2006 VA correspondence nor the 
SOC clarifies the dates and services that were accepted for 
payment or reimbursement.  Further clarification is needed in 
this regard. 

Finally, there is no indication in the file that VA addressed 
the veteran's April 2007 letter, reiterated in his July 2007 
Appeal to Board of Veterans' Appeals, wherein he asserts that 
his wife contacted the Gainesville VA Medical Center by 
telephone each day while the veteran was hospitalized at 
"O" Hospital, and was told that no beds were available at 
the VA Medical Center.  

Accordingly, the case is REMANDED for the following action:

1.  The case should be reviewed by an 
appropriately qualified provider for a 
medical opinion as to the date the veteran 
reached stabilization, as defined in 
38 C.F.R. §§ 17.1000 through 17.1008.  The 
physician should provide a written opinion 
along with a complete rationale for the 
opinion(s) expressed.

2.  The date of service for each medical 
service claimed for payment or 
reimbursement should be determined, so 
that which costs are eligible for payment 
or reimbursement may be determined.   

3.  In light of his contention as to 
nonavailability, a determination should be 
made as to whether a bed was, in fact, 
available for the veteran at the 
Gainesville VA medical facility during the 
time he was hospitalized from July 16 - 
20, 2006.     

4.  After undertaking the evidentiary 
development indicated above and any other 
development deemed necessary, the AOJ 
should readjudicate the veteran's claim of 
entitlement to payment of reimbursement 
for the medical expenses in question, with 
specific consideration given to the 
provisions of 38 U.S.C.A. § 1725 and its 
implementing regulations.

5.  If the benefit sought on appeal is not 
granted, the veteran should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the U.S. Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a final decision of the Board on the merits of 
the appeal.  38 C.F.R. § 20.1100(b) (2008).


